In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: September 7, 2022

************************
ANTHONY ABELS,           *                          UNPUBLISHED
                         *
     Petitioner,         *                          No. 18-558V
                         *
v.                       *                          Special Master Dorsey
                         *
SECRETARY OF HEALTH      *                          Damages Award; Proffer; Influenza
AND HUMAN SERVICES,      *                          (“Flu”) Vaccine; Brachial Neuritis.
                         *
     Respondent.         *
                         *
************************

Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Emily Williams, U.S. Department of Justice, Washington, DC, for Respondent.

               DECISION AWARDING DAMAGES BASED ON PROFFER1

        On April 18, 2018, Anthony Abels (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“Vaccine Act” or “the Program”), 42
U.S.C. § 300aa-10 et seq. (2012).2 Petitioner alleged that he suffered from brachial neuritis as
the result of an influenza (“flu”) vaccination he received on October 6, 2016. Petition at
Preamble (ECF No. 1). On May 6, 2022, the undersigned issued a ruling finding Petitioner
entitled to compensation. Ruling on Entitlement dated May 6, 2022 (ECF No. 97).



1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Decision to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.

                                                1
        On September 6, 2022, Respondent filed a Proffer on Award of Compensation
(“Proffer”), attached hereto as Appendix A. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Proffer at 2. Based on the record as a whole, the
undersigned finds that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards Petitioner:

        (1) A lump sum payment of $85,079.98, representing compensation for pain and
            suffering ($85,000.00), and past unreimbursable expenses ($79.98), in the form
            of a check payable to Petitioner, Anthony Abels.

Proffer at 2. This amount represents all elements of compensation to which Petitioner is entitled
under § 15(a).

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT herewith.3

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 ANTHONY ABELS,                                    )
                                                   )
                Petitioner,                        )
                                                   )    No. 18-558V
 v.                                                )    Special Master Dorsey
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 18, 2018, Anthony Abels (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the

Act”), 42 U.S.C. §§ 300aa-1 to -34, alleging that he suffered from brachial neuritis caused by his

receipt of an influenza vaccination administered on October 6, 2016. See Petition at 1. On May

6, 2022, the Special Master issued a Ruling on Entitlement, finding petitioner entitled to Vaccine

Act compensation. ECF No. 97.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $85,000.00 in actual and projected

pain and suffering. Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable

expenses related to his vaccine-related injury. Respondent now proffers that, based on the

Special Master’s entitlement decision and the evidence of record, petitioner should be awarded
past unreimbursable expenses in the amount of $79.98, as provided under the Vaccine Act, 42

U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.1

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the

Court’s judgment award the following2: A lump sum payment of $85,079.98, representing

compensation for pain and suffering ($85,000.00), and past unreimbursable expenses ($79.98), in

the form of a check payable to petitioner, Anthony Abels.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Anthony Abels:                       $ 85,079.98

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division




1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
Special Master issues a damages decision in conformity with this proffer, the parties waive their
right to seek review of such damages decision. However, respondent reserves his right, pursuant
to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s May 6, 2022 entitlement
decision.
2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                           HEATHER L. PEARLMAN
                           Deputy Director
                           Torts Branch, Civil Division

                           LARA A. ENGLUND
                           Assistant Director
                           Torts Branch, Civil Division

                           s/ Sarah C. Duncan
                           SARAH C. DUNCAN
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 514-9729
                           Email: sarah.c.duncan@usdoj.gov
DATED: September 6, 2022




                              3